Citation Nr: 1635346	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  13-29 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for intermittent chest pains secondary to emotional upset, originally claimed as athletic heart syndrome and pleuritic chest pains.

2.  Entitlement to service connection for intermittent chest pains secondary to emotional upset, originally claimed as athletic heart syndrome and pleuritic chest pains.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for pain in both sides.

7.  Entitlement to service connection for pain in both eyes.

8.  Entitlement to service connection for depression.

9.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) evaluated as 50 percent disabling prior to April 5, 2012 and evaluated as 70 percent disabling thereafter.

10.  Entitlement to an initial compensable disability rating for hematuria.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In support of his claim, the Veteran has submitted a May 2016 letter from Dr. J.L. which states that the Veteran is unemployable due to his PTSD.  As such, the Veteran has indicated that he wishes to be considered for a total disability rating based on individual unemployability.  Under Rice v. Shinseki the Board has jurisdiction over a TDIU claim as part and parcel of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  This issue has been separately characterized in the issues above in accordance with that decision.

The issues of entitlement to an effective date prior to January 11, 2010 for PTSD and entitlement to service connection for a seasonal allergies, allergic rhinitis and conjunctivitis disability (originally considered in an unappealed December 1992 rating decision) have been raised by the record in June 2011 and June 2010 correspondences, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9 (b) (2015). 

The issues of entitlement to service connection for chest pain, pain in both sides, pain in both eyes, service connection for depression, entitlement to an increased rating for PTSD, entitlement to an increased rating for hematuria and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1992 rating decision, the RO denied a claim of service connection for athletic heart syndrome and pleuritic chest pains; the Veteran did not appeal the rating decision, and no new and material evidence was submitted within one year of the rating determination.

2.  Evidence received since the December 1992 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for athletic heart syndrome and pleuritic chest pains.

3.  Hypertension is not related to service.

4.  Tinnitus is related to service.

5.  Hearing loss is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for reopening a previously denied claim of service connection for athletic heart syndrome and pleuritic chest pains are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA's duty to notify was satisfied prior to the February 2011 rating decision in a March 2010 notice letter sent to the appellant that fully addressed all notice elements.  This letter informed the appellant of what evidence was required to substantiate his claims and of the appellant's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records as well as post-service treatment records are associated with claims file.  38 C.F.R. § 3.159(c)(2).  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159  (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded a VA examination in order to determine the nature and etiology of his claimed tinnitus and hearing loss in October 2010  Having reviewed the VA examination report, the Board finds the examination adequate for the purposes of the instant claims as the involve a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran and provided an adequate rationale for the etiological opinion provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has not been afforded a VA examination in order to determine whether there is a relationship between his hypertension and service.  VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds as the preponderance of the evidence weighs against a finding of in-service hypertension and there is no competent evidence otherwise suggesting a relationship between the Veteran's current hypertension and his military service.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

New and Material Evidence

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In its February 2011 decision, the RO considered the issue of entitlement to service connection for intermittent chest pains secondary to emotional upset on its merits, constructively reopening the claim.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Entitlement to service connection for athletic heart syndrome and pleuritic chest pains was denied in a December 1992 rating decision which found the Veteran did not have a chronic disability of the heart or chest.  

Evidence added to the claims file since the December 1992 rating decision includes additional statements from the Veteran in support of his claim and an October 2010 VA examination report in which no heart or chest disability was found.  Also added to the claims file since December 1992 are post-service treatment records which include findings of sinus brachycardia and coronary artery ectasia.  

As the additional evidence relates to unestablished facts necessary to substantiate the claims, namely whether the Veteran has a chronic heart or chest disorder, the lack of such evidence was in part the basis for the previous denial of the claim, the additional evidence is new and material under 38 C.F.R. § 3.156(a).

For this reason, the claim of service connection for athletic heart syndrome and pleuritic chest pains is reopened.  38 U.S.C.A. § 5108.  As additional development is necessary before the Board may consider the claim on the merits, the issue of service connection for chest pain is discussed further in the Remand section, below.  

Service Connection Generally

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases to include hypertension and sensorineural hearing loss may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015). 

The Veteran's service personnel records reflect that he served in Saudi Arabia from January to May 1991.  Thus, the Veteran served in Southwest Asia during the Persian Gulf War.

Under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015), VA shall pay compensation in accordance with chapter 11 of title 38, United States Code, to a Persian Gulf veteran with a qualifying chronic disability that became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): 

(1) A medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (2) any diagnosed illness that the Secretary determines warrants a presumption of service connection; (3) an undiagnosed illness in a veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below, provided that such disability by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 

For the purposes of this section, signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: (1) Fatigue, (2) signs or symptoms involving the skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, 12) abnormal weight loss, or (13) menstrual disorders. 

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. 38 U.S.C.A. § 1117  (West 2014); 38 C.F.R. § 3.317 (2015). 

If signs or symptoms are medically attributed to a diagnosed (rather than an undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  See VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) ; 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hypertension

Service treatment records are silent as to any findings or diagnosis of high blood pressure or hypertension.  Hypertension is not demonstrated within a year of the Veteran's separation from service.

At an October 2010 VA examination, the Veteran reported that he had a history of hypertension which was diagnosed about ten years prior.  Post-service treatment notes demonstrate that the Veteran has hypertension for which he was prescribed Lisinopril.  

The Veteran contends that he has hypertension as a result of his service.  The evidence is against service connection.  

Initially, hypertension is not shown in service or for years thereafter.  Therefore hypertension may not be presumed to be due to service.  38 C.F.R. §§ 3.307, 3.309.  Moreover, the Veteran's symptoms of high blood pressure are attributed to a specific diagnosis, hypertension, therefore it cannot be attributed to a chronic disability resulting from an undiagnosed illness and service connection under 38 C.F.R. § 3.317 is not established.  Finally, while the Veteran is shown to have a current disorder, there is no competent evidence demonstrating a relationship between the Veteran's hypertension and service, thus only one of the three elements of service connection is satisfied.

While the Board is cognizant of the Veteran's contentions that his hypertension is related to service, he is not shown to have any medical expertise and is not competent to attribute his hypertension to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2011) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The service connection claim must therefore be denied.
Tinnitus and Hearing Loss-Factual Background

The Veteran contends that he has bilateral hearing loss and tinnitus disabilities which are related to military service.  

The service treatment records show normal hearing performed on entry and separation from service.  

Post-service treatment records include private records dated in February 2009 in which the Veteran was shown to request a hearing test for his right ear.  The Veteran reported constant tinnitus in the right ear which began two to three weeks ago after a flight.  He stated that he heard a ringing and a hiss in his right ear as well as constant right ear pain and right ear pressure.  The Veteran stated that his right ear felt clogged up and that his ears popped.  

The Veteran reported difficulty hearing the telephone, television and soft speech.  He described noise exposure to include firearms and work-related noise exposure as well as loud music exposure when he went to clubs two times a month.  He reported that he served in the military as a tank driver for four years and that he had good left ear hearing and fair right ear hearing.  Test results demonstrated normal to mild to moderate conductive loss with normal word recognition score.  The left ear was normal with mild sensorineural loss at 4000 Hz and a normal word recognition score.  

In his January 2010 application for compensation, the Veteran stated that he experienced ringing in both ears in February 1991 and hearing loss in August 2009.  The Veteran submitted a statement in which he explained that he lost some of his hearing and that his ears had been ringing for years while in Saudi Arabia and that he worked around heavy equipment and loud noise and jets flying daily.  

At an October 2010 VA examination, the Veteran reported intermittent difficulty hearing from both ears which began after returning from Desert Storm.  The Veteran reported bilateral constant tinnitus.  He stated that the onset was "probably during Desert Strom since that's when [he] was around all that noise."  The Veteran reported exposure to excessive noise in the form of gunfire aircraft and tanks as a tanker without hearing protection.  He denied a history of civilian occupational and recreational noise exposure.  He denied a history of ear infections, but reported he has had the PE tube in his right ear for several years after having a clogged ear he could not get unclogged.  A diagnosis of sensitivity within normal limits with the exception of a mild sensorineural hearing loss at 3000 and 4000 Hz in
the right ear and hearing sensitivity within normal limits with the exception
of a mild sensorineural hearing loss at 4000 Hz in the left ear was assigned.  

Maryland CNC test results showed 94 percent accuracy for both the right and left ears.  VA audiometric examination which included an audiological evaluation noting pure tone thresholds, in decibels, as follows:


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
RIGHT
10
10
25
30
45
28
LEFT
10
10
15
20
35
20

The examiner noted that the Veteran's claims file contained a hearing evaluation dated in February 2009 in which the Veteran reported right ear tinnitus which began a few months prior following a flight.  The examiner stated that given this information and the fact that the Veteran's hearing sensitivity was within normal limits at separation from service it was the examiner's opinion that the Veteran's tinnitus was not caused by or result of military service.

The examiner noted that review of the claims file revealed normal hearing sensitivity bilaterally at entrance and separation from service.  The examiner stated that given normal hearing sensitivity at exit from service, it was his opinion that the Veteran's current hearing loss not caused by or a result of military service.

The examiner stated that he found no indication that hearing loss was incurred while on active duty and that the Veteran's current minimal hearing loss was not related to acoustic trauma from having been assigned to an artillery unit as a heavy vehicle operator while in service.  He further stated that the Veteran's employment should not be adversely effected by his hearing loss.

A VA medical center treatment note included the Veteran's March 2010 report of hearing loss since returning from Desert Storm.  An April 2010 report of bilateral tinnitus since his service.  It was noted that the Veteran had normal hearing sensitivity and good speech discrimination bilaterally.

A January 2014 VA medical center audio evaluation noted that the Veteran reported tinnitus bilaterally which was louder in the right ear and hearing loss worse in the right ear.  Testing revealed speech recognition threshold at 30 decibels and speech recognition at 88 percent.  In the left ear speech recognition threshold was 15 decibels and word recognition was 92 percent.  It is unclear whether Maryland CNC testing was utilized.

In a September 2015 statement, the Veteran's co-worker M.S. stated that he had known the Veteran for twenty-five years and had lived in the same neighborhood prior to that.  He stated that he had noted problems with hearing throughout the years and that the Veteran had to go home because of unbearable loud ringing and pain in his ears on several occasions.  He stated that at work he had to be called several times due to his loss of hearing.  

Tinnitus-Analysis

Considering the evidence of record, summarized in pertinent part above, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim is granted.  38 C.F.R. § 3.102. 

The Veteran has reported excessive noise in the form of gunfire, aircraft and tanks without hearing protection, such reports are consistent with the Veteran's service and in-service noise exposure is conceded.  

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.  

In this case, the Veteran is competent to report symptoms of tinnitus since service and such a report is sufficient evidence of a nexus between the current tinnitus and service.

While the Veteran is competent to describe his symptoms of tinnitus, his lay statements have less probative value due to inconsistencies.  Specifically, the evidence demonstrates that the Veteran reported in February 2009 that he had right ear tinnitus which began a few months earlier following a flight, but that he later stated that he had tinnitus since service.  
 
However, while inconsistencies render the Veteran's lay contentions less valuable, the statement from M.S. which indicates that the Veteran had a history of tinnitus "throughout the years" supports the Veteran's claim for service connection.

When weighed against the findings of the October 2010 VA examiner who determined that tinnitus was not caused by or a result of military noise exposure, the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied and service connection for tinnitus will therefore is granted.

Hearing Loss-Analysis

The United States Court of Appeals for Veterans Claims (Court) found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the Court held that 38 C.F.R. § 3.385, discussed below, operates to establish when there exists a hearing disability for VA purposes.  Id.  at 159.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's October 2010 VA examination does not show left ear hearing loss as defined under 38 C.F.R. § 3.385.  The Veteran's VA examination does not show that the Veteran's left ear hearing loss is 40 decibels or greater in the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz nor are auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 26 decibels or greater and the Veteran's speech recognition scores using the Maryland CNC Test is not less than 94 percent.  38 C.F.R. § 3.385.  The Board is cognizant that later January 2014 audiological findings suggest that left ear hearing loss may be demonstrated, however it is unclear whether testing was conducted as required under 38 C.F.R. § 3.385.

Even assuming that bilateral hearing loss is shown for the purposes of compensation under 38 C.F.R. § 3.385, the evidence weighs against service connection.

While the evidence may demonstrate bilateral hearing loss, the evidence does not show that hearing loss began in service or within a year of separation from service.  Therefore service connection may not be presumed under 38 C.F.R. §§ 3.307, 3.309.  Moreover, hearing loss has been diagnosed and is not attributed to a chronic undiagnosed illness or chronic multisymptom illness which is medically unexplained.  Service connection under 38 C.F.R. § 3.317 is not warranted.

The Board finds that the October 2010 examiner's opinion is of significant probative value in determining whether there is no relationship between the Veteran's hearing loss disability and his military service.  The October 2010 examiner reviewed the Veteran's records, examined the Veteran and determined that the Veteran's hearing loss was less likely due to service given that the service treatment records did not demonstrate a significant change in hearing.  

The Board has fully considered the Veteran's lay contentions.  As a general matter, lay witnesses are competent to testify as to their observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  However, the diagnosis of a hearing loss disability, as defined under section 3.385, and a determination as to etiology of a hearing loss disability are medical matters beyond a layperson's comprehension.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Specifically, testing for whether the Veteran's hearing loss is a disability for VA purposes and determining whether a hearing loss disability is etiologically related to noise exposure in service require specialized medical training and testing.  Therefore, neither the Veteran nor M.S. is competent to provide an opinion as to the diagnosis of a hearing loss disability or when such diagnosis was first manifest.  

While the Veteran is competent to describe symptoms observable by a lay person, such as decreased hearing, as above, the Board finds the Veteran's lay statements to have limited probative value due to inconsistency.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Significantly, in a 2009 private treatment report the Veteran is shown to have reported that his hearing loss and tinnitus existed only in his right ear and began months prior due to a flight, as opposed to service.  The Veteran further describes post-noise exposure at that time.  The Veteran also reports in his claim for service connection that his hearing loss began in 2009.  In contrast, the Veteran is later shown to report constant symptoms since service to his October 2010 VA examiner.  Such inconsistencies render the Veteran less credible.

For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left ear or right ear hearing loss disability.  Therefore, the appeal is denied as to this matter.  See 38 U.S.C.A. § 5107.

ORDER

New and material evidence has been received, and the claim for service connection for intermittent chest pains secondary to emotional upset, originally claimed as athletic heart syndrome and pleuritic chest pains is reopened.

Service connection for hypertension is denied.

Service connection for tinnitus is granted.

Service connection for hearing loss is denied.


REMAND
Chest and Side Pain

As discussed above, the Veteran is shown to have served in Saudi Arabia between January and May 1991.  Thus, service connection for symptoms related to an undiagnosed illness or a medically unexplained chronic multi-system illness due to exposure to environmental hazards must be considered.  Presently, the Veteran is in receipt of service connection for fibromyalgia based on his Persian Gulf service.

In this case, the Veteran has claimed that he has chest pains due to his service.  Service connection was denied previously because no chronic condition was found and the Veteran's chest pain was associated with emotional upset.  However, the issue of whether chest pain is a symptom of an undiagnosed or medically unexplained chronic multi-symptoms illness has not been considered.  Moreover, a March 2006 private x-ray report found to have mild ectasia in the thoracic aorta and the Veteran was found to have sinus bradycardia in October 2011.  The Veteran has also reported pain in his sides which he attributes to anti-anthrax medication given to him in service.

The Board is presently unable to determine whether the Veteran has a distinct chest or side disability which is related to his service as it is unable to make medical determinations.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Thus, VA examinations are necessary to determine whether the Veteran has a disability manifested by his symptoms and whether any disability found is due to the Veteran's service.  

Eye Pain

In a December 1992 rating decision, the Veteran was denied service connection for allergic conjunctivitis/rhinitis.  Thereafter, in its February 2011 finding that eye pain was not related to service, the RO stated "if you wish to claim service connection for allergies or rhinitis, please notify this office."  In June 2010, the Veteran stated that he did wish to be considered for service connection for allergies or rhinitis, however this issue has not been considered by the RO, and the issue has been referred for adjudication, above.  

As an November 2010 VA examination associates the Veteran's claimed eye symptoms with seasonal allergies, this issue is inextricably intertwined with the referred allergy issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, the Board will not adjudicate the issue entitlement to an service connection for eye pain until entitlement to service connection for an allergy disorder is adjudicated.

Depression

In February 2011, the RO granted service connection for PTSD and found that depression was not shown in the Veteran's service treatment records and therefore denied the claim.  The Veteran submitted a timely notice of disagreement which expressed his disagreement with the RO's assignment of a 50 percent disability rating for PTSD and the RO's denial of service connection for depression.  Thereafter, in the October 2013 statement of the case, the RO considered the Veteran's claim for an evaluation in excess of 50 percent for PTSD "with associated depression and anxiety."  

In so doing, the RO failed to consider evidence that the Veteran suffered from severe depression that could either be symptomatic of his PTSD or be a separate and distinct disorder that could be separately service-connected.  Whether or not the Veteran suffered from depression as part and parcel of the already service-connected PTSD or whether or not depression was a separate, distinct disorder are medical questions that require an opinion from a psychiatric professional.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, a new psychiatric examination is in order in order to determine whether depression is a separate and distinct disability from PTSD and, if so, whether depression is related to the Veteran's service.

Increased Ratings and TDIU

Since his February 2011 rating decision, the Veteran has submitted treatment records which suggest that the Veteran's PTSD and hematuria symptoms may have increased in severity.  As the Veteran was last afforded a VA examination for his PTSD and hematuria in October 2010, he should be afforded a new VA examinations in order to determine the current severity of those disabilities.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, as discussed in the Introduction, the issue of entitlement to a TDIU has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, the Veteran must be provided a notice letter and an application for entitlement to a TDIU..

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a VCAA letter explaining how to establish entitlement to a TDIU. Provide the Veteran a TDIU application, 
VA Form 21-8940, and advise him to complete and return it with the necessary information to assist him in substantiating his a TDIU claim.

2.  Schedule the Veteran for the appropriate VA examinations for his claimed chest and side pain.  The Veteran's record, including a copy of this remand, must be made available for review, and the examiner should indicate that the Veteran's record was reviewed in connection with the examination.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail.

a)  The appropriate examiner is requested to determine whether the Veteran's chest pain is due to a diagnosed disorder.  The examiner is asked to opine as to whether the Veteran's chest pain is at least as likely as not (50 percent or higher degree of probability) related to the Veteran's active military service to include as due to an undiagnosed illness or chronic multi-system illness due to the Veteran's Persian Gulf War service to include vaccinations for anthrax.  

b)  The appropriate examiner is requested to determine whether the Veteran's chest pain is due to a diagnosed disorder.  The examiner is additionally asked to opine as to whether the Veteran's side pain is at least as likely as not (50 percent or higher degree of probability) related to the Veteran's active military service to include as due to an undiagnosed illness or chronic multi-system illness due to the Veteran's Persian Gulf War service to include vaccinations for anthrax.  

If the Veteran's symptoms are attributed to service-connected fibromyalgia, the examiner must so state.  

3.  Afford the Veteran a VA psychiatric examination by a 
psychologist/psychiatrist (or other qualified professional) for an opinion as to whether the Veteran suffered from depression that was part and parcel and inseparable from the service-connected PTSD or whether he had depression that was a separate and distinct disorder.  

The Veteran's electronic claims file should be reviewed in conjunction with the examination.

If the depression is part of the service-connected PTSD, the examiner must discuss how that depression affected his overall psychiatric condition.  The examiner must review the entire claims folder, to include this remand, and such a review must be documented for inclusion in the report.  A complete rationale for all opinions expressed must be provided. If a rationale cannot be made without resort to mere speculation, this must also be fully explained.

The examiner is additionally asked to determine the current nature and severity of his service-connected PTSD with associated depression and anxiety.  

All necessary tests and studies should be conducted in order to identify the degree of social and occupational impairment attributable the Veteran's service-connected PTSD. The report of examination should contain a detailed account of all manifestations of the disability found to be present.

The examiner should also specifically discuss the impact the Veteran's PTSD has on his ability to obtain and maintain substantially gainful employment without regard to age and non-service connected conditions, and with consideration of his education and vocational background. 

A rationale for any opinion expressed must be provided.

3.  Schedule the Veteran for an examination by the appropriate medical professional to determine the nature and severity of the Veteran's service-connected hematuria. 

All necessary tests and studies should be conducted in order to identify the degree impairment attributable the Veteran's service-connected hematuria.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.

4.  After conducting the above development and any additional development deemed necessary, the RO should review the Veteran's claims.  If the benefits sought on appeal cannot be granted, the Veteran and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


